COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON



                                      ORDER

Appellate case name:         In re Tammy Fountain

Appellate case number:       01-12-00704-CV

Underlying case:             In the interest of S.F., a child, No. 2010-31997

Underlying court:            309th District Court of Harris County

        We determined that this appeal may be subject to involuntary dismissal for
mootness. See TEX. R. APP. P. 42.3(a). The Clerk of the Court so notified the parties,
advising them that if any party contends that a live controversy remains for resolution,
that party must so notify the Clerk within 10 days, providing an explanation in light of
the procedural history why the proceedings should continue and relator’s bond should not
be released.

       Ten days having elapsed without response, we order this case dismissed and the
bond of relator Tammy Fountain released. See id.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Michael Massengale, Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown

Justice Keyes joins this order but would withdraw the December 28, 2012 majority
opinion and dissenting opinion.

Date: June 13, 2014